DETAILED ACTION
This final Office action is in reply to the response received on February 4, 2021. Claims 1-2 and 4-6 are pending. Claims 1 and 5-6 are currently amended and are in independent form. Claim 3 stands cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 4) includes “the central processing unit” – there is insufficient antecedent basis for this limitation. To overcome this rejection, the examiner suggest to amend this term to be recited as “the electronic data processor”. 
Claims 2 and 4 are rejected to for the incorporation of the above through their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0248858 to Hosokawa (“Hosokawa”) in view of U.S. Patent Publication No. 2008/0102948 to Kogo (“Kogo”).

Regarding claim 1, Hosokawa discloses: 
A game apparatus comprising: 
a control section including an electronic data processor and a memory; (see at least 
a storing section including electronic data storage with instructions for execution by the central processing unit; and (see at least [0027]-[0028])
an electronic display, wherein (see at least [0030])
the control section executes a program stored in the storing section to thereby realize: (see at least [0027]-[0028])
a symbol display function for sequentially displaying a different plurality of symbols in a plurality of display regions to thereby change the display of the symbols in the plurality of display regions, and stopping the change of the display of the symbols at predetermined timing; (see at least [0005], [0055], and [0085]. See also [0030]-[0034])
a blocking function for displaying, on the electronic display, a blocking image for blocking the display of at least one of the symbols according to a first instruction during the change of the display of the symbols; and (see at least FIG. 12 and the corresponding description, wherein the first columns of reels are spinning and image “B” may be interpreted as the blocking image. see also [0094]-[0096])

Although Hosokawa discloses a shielding process that uses an image to hide or reveal symbols of the reels based on an input/instruction by the player, Hosokawa does not appear to expressly disclose: a moving function for moving a position of the displayed blocking image according to a second instruction, wherein the shape of the blocking image is fixed, and the moving function moves the position of the blocking image by a distance corresponding to an operation amount by the second instruction.

Kogo discloses:
a moving function for moving a position of the displayed blocking image according to a second instruction, wherein the shape of the blocking image is fixed, and the moving function moves the position of the blocking image by a distance corresponding to an operation amount by the second instruction. (see at least FIGS. 1A-1B and the corresponding description thereof; see also [0024] which includes “[a] game played in the gaming apparatus 1 is a card game for example, but no particular limitation is put thereon as long as it is a game playable with a touch panel” and “As shown in FIGS. 1A and 1B, an operation window 50 is displayed on a screen backgrounded by a part of a map of Japan, and a player plays a game using the operation window 50”; see also [0041], [0049], [0053], and [0056])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosokawa such that Hosokawa’s displayed blocking image would be fixed and moveable according to a distance corresponding to an operation amount by a second instruction (as taught by Kogo) because: (a) Hosokawa already discloses a shielding process that uses an image to hide or reveal symbols of the reels based on an input/instruction by the player; (b) such a configuration is known for the purposes of easily moving a displayed image (as taught by Kogo in at least [0006]); (c) such a configuration would enable the player of the slot machine to slowly reveal each symbol thus providing more flexibility to the player in regards to determining whether the player has achieved a winning combination; and (d) the current application acknowledges that in the past, when a player desires to know a displayed symbol (i.e., a game result) at the timing of the player, the player sometimes hides the display of the symbol using a card or a bill held by a hand. (see at least [0057] of the current application publication). Also, as set forth above, the combination of Hosokawa and Kogo discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of 

Regarding claim 2, the Hosokawa/Kogo combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the control section is configured to execute a program stored in the storing section to thereby further realize a game result display function for, when, according to the change of the display position of the blocking image, a state in which the display of the symbol is blocked changes to a state in which at least a part of the display of the symbol is not blocked after the stop of the change of the display of the symbols, displaying a game result corresponding to the symbols respectively displayed in the plurality of display regions. (see Hosokawa. More specifically, see at least the example described in FIGS. 12-14 and the corresponding description thereof, wherein FIG. 14 discloses the game result)


Regarding claim 4, the Hosokawa/Kogo combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the blocking image has a shape capable of simultaneously blocking the plurality of symbols displayed in the plurality of display regions. (see Hosokawa. More specifically, see at least FIG. 12 and [0094]-[0096])

Regarding claim 5, Hosokawa discloses: 
A game apparatus comprising: 
a control section including an electronic data processor and a memory, (see at least 
a storing section including electronic data storage from and to which data is read and written by the control section; and (see at least [0027]-[0028])
an electronic display, (see at least [0030]) wherein the control section is programmed to: 
sequentially display, on the basis of data read out from the storing section, a different plurality of symbols in a plurality of display regions to thereby change the display of the symbols in the plurality of display regions, and stop the change of the display of the symbols at predetermined timing; (see at least [0005], [0055], and [0085]. See also [0030]-[0034])
write, in the storing section, data of the symbols respectively displayed in the plurality of display regions when the change of the display is stopped; (see at least [0030]-[0034], [0071], and [0085])
cause, during the change of the display of the symbols, the display section to display a blocking image for blocking the display of at least one of the symbols according to a first instruction on the basis of the data read out from the storing section; and (see at least FIG. 12 and the corresponding description, wherein the first columns of reels are spinning and image “B” may be interpreted as the blocking image. see also [0094]-[0096])

Although Hosokawa discloses a shielding process that uses an image to hide or reveal symbols of the reels based on an input/instruction by the player, Hosokawa does not appear to expressly disclose:
move a position of the displayed blocking image according to a second instruction, and cause, on the basis of an amount of a slide movement and the data read out from the storing section, the display section to display at least a part of the symbols for which the blocking by the blocking image is released, wherein the shape of the blocking image is fixed, and wherein the moving function moves the position of the blocking image by a distance corresponding to an operation amount by the second instruction.

Kogo discloses:
move a position of the displayed blocking image according to a second instruction, and cause, on the basis of an amount of the slide movement and the data read out from the storing section, the display section to display at least a part of the symbols for which the blocking by the blocking image is released, wherein the shape of the blocking image is fixed, and wherein the moving function moves the position of the blocking image by a distance corresponding to an operation amount by the second instruction. (see at least FIGS. 1A-1B and the corresponding description thereof; see also [0024] which includes “[a] game played in the gaming apparatus 1 is a card game for example, but no particular limitation is put thereon as long as it is a game playable with a touch panel” and “As shown in FIGS. 1A and 1B, an operation window 50 is displayed on a screen backgrounded by a part of a map of Japan, and a player plays a game using the operation window 50”; see also [0041], [0049], [0053], and [0056])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosokawa such that Hosokawa’s displayed blocking image would be fixed and moveable according to a distance corresponding to an operation amount of a second instruction (as taught by Kogo) because: (a) Hosokawa already discloses a shielding process that uses an image to hide or reveal symbols of the reels based on an input/instruction by the player; (b) such a configuration is known for the purposes of easily moving a displayed image (as taught by Kogo in at least [0006]); (c) such a configuration would enable the player of the slot machine to slowly reveal each symbol thus providing more flexibility to the player in regards to determining whether the player has achieved a winning combination; and (d) the current application acknowledges that in the past, when a player desires to know a displayed 

Regarding claim 6, Hosokawa discloses: 
A game control method carried out in a game apparatus including a control section including an electronic data processor and a memory, a storing section including electronic data storage, and an electronic display, wherein the control section executes a program stored in the storing section to thereby carry out: (see at least [0027]-[0028] and [0030])
a step of sequentially displaying a different plurality of symbols in a plurality of display regions to thereby change the display of the symbols in the plurality of display regions, and stopping the change of the display of the symbols at predetermined timing; (see at least [0005], [0055], and [0085]. See also [0030]-[0034])
a step of displaying, on the electronic display, a blocking image for blocking the display of at least one of the symbols according to a first instruction during the change of the display of the symbols; and (see at least FIG. 12 and the corresponding description, wherein the first columns of reels are spinning and image “B” may be interpreted as the blocking 

Although Hosokawa discloses a shielding process that uses an image to hide or reveal symbols of the reels based on an input/instruction by the player, Hosokawa does not appear to expressly disclose a step of moving a position of the displayed blocking image according to a second instruction, wherein the shape of the blocking image is fixed, and the moving function moves the position of the blocking image by a distance corresponding to an operation amount by the second instruction.

Kogo discloses:
a step of moving a position of the displayed blocking image according to a second instruction, wherein the shape of the blocking image is fixed, and the moving function moves the position of the blocking image by a distance corresponding to an operation amount by the second instruction. (see at least FIGS. 1A-1B and the corresponding description thereof; see also [0024] which includes “[a] game played in the gaming apparatus 1 is a card game for example, but no particular limitation is put thereon as long as it is a game playable with a touch panel” and “As shown in FIGS. 1A and 1B, an operation window 50 is displayed on a screen backgrounded by a part of a map of Japan, and a player plays a game using the operation window 50”; see also [0041], [0049], [0053], and [0056]) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosokawa such that Hosokawa’s displayed blocking image would be fixed and moveable according to distance corresponding to an operation amount by a a second instruction (as taught by Kogo) because: (a) Hosokawa already discloses a shielding process that uses an image to hide or reveal symbols of the reels based on an input/instruction by the player; (b) such a configuration is known for the purposes of easily moving a displayed 

Response to Amendments/Arguments
Regarding the specification objection, Applicant’s amendment to the title is acknowledged and acceptable to overcome this objection. 
Regarding claim interpretation, in view of Applicant’s amendments, the limitations are no longer interpreted under 35 U.S.C. 112(f).
Regarding the 35 U.S.C. 112(b) rejection, the amendment to claim 5 is acknowledged and acceptable to overcome this rejection. The newly presented 112(b) rejections are necessitated by the amendments. 
Regarding the 35 U.S.C. 103 rejections, Applicant’s amendments and arguments have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715